Title: To Thomas Jefferson from James Madison, 3 November 1808
From: Madison, James
To: Jefferson, Thomas


                  
                     
                        3-7 Nov 1808
                     
                  
                  (1) √  to exercise the authority in such manner as would withdraw the pretext on which the aggressions were originally founded, and open the way for a renewal of that commercial intercourse which it was alledged on all sides had been reluctantly obstructed. As each of those Govts. had pledged its readiness to concur in renouncing a measure which reached its adversary thro’ the incontestable rights of neutrals only, and as the measure had been assumed by each as a retaliation for an asserted acquiescence in the aggressions of the other, it was reasonably expected that the occasion would have been seized by both for evincing the sincerity of their professions, & for restoring to the commerce of the U.S. its legitimate freedom. This course so clearly dictated by justice has been taken by neither. By France no answer has been given; nor is their any indication that a favorable change in her Decrees is contemplated. To that Govt instead of a pledge for suspending her Embargo as to France whilst left in operation as to G. Britain, it was thought most consistent with the condition annexed to the authority vested in the Executive, requiring a sufficient safety to our commerce, to hold out the obvious change resulting from such an Act of justice by one belligerent, and refusal of it by another, in the relations between the U.S. & the latter. To G.B. whose power on the Ocean is so ascendant, it was deemed not inconsistent with that condition, to state explicitly, that on her rescinding her orders in relation to the U.S. their trade would be opened with her, and remain shut to her enemy, in case of his failure to rescind his decrees also. The unexceptionable nature of this proposition, seemed to ensure its being received in the spirit, in which it was made; and this was the less to be doubted, as the British orders in Council, had not only been referred for their vindication to an acquiescence on the part of the U.S. no longer to be pretended; but as the arrangement proposed, whilst it resisted the illegal Decrees of France, involved moreover substantially, the precise advantages profoundly aimed at by the B. Orders. The arrangement has, nevertheless, been explicitly rejected. the controverted fact being assumed, that the Enemy of G.B. was the original aggressor; and the Extraordinary doctrine maintained that, without regard to any just interpositions of neutral agst. the aggressor, not specifically effecting a revocation of his acts, the injured belligerent has a right to pursue continue his retaliations against the neutral.
                  This candid and liberal experiment having thus failed, and no other event having occurred, on which a suspension of the Embargo by the Executive, was authorized it necessarily remains in the extent originally given to it. We have the satisfaction however to reflect, that in return for the privations imposed by the measure, and which our fellow Citizens in general have borne with patriotism, it has had the important effects of saving our vast mercantile property and our mariners; as well as of affording time for prosecuting the defensive & provisional measures required on the part of the U.S. Whilst on another hand, the course pursued by them, will have demonstrated to foreign nations the moderation & fairness which govern their Characters and have confirmed in all their Citizens the motives which ought to unite them in support of the laws & the rights of their Country. To these considerations may be added, that the Measure has thus long frustrated those usurpations and spoliations which if resisted involved war; if submitted to sacrificed a vital principle of our national Independance.
                  Under a continuance of the belligerent measures which have overspread the ocean with danger, it will lie with the wisdom of Congs to decide on the course best adapted to such a state of things; and bringing with them as they do from every part of the Union the sentiments of our Constituents, my confidence is strengthened that in forming this decision, they will, with an unerring regard to the essential rights & interests of the nation, weigh & compare the painful alternatives out of which a choice is to be made. Nor should I do justice to the virtues which on other occasions, have marked the character of the American people, if I did not cherish an equal confidence, that the alternative chosen, whatever it may be, will be maintained with all the fortitude & patriotism which the crisis ought to inspire.
                  The Documents containing the correspondence on the subject of the foreign Edicts agst. our Commerce, with the instructions given to our Ministers at London & Paris, are laid before you.
                  (2) √ The Communications made to Congs. at their last Session explained the posture in which the close of the discussions relating to the attack by a B. Ship of war, on the Frigate Chesapeake left a subject on which the nation had manifested so honorable a sensibility. Every view of what had passed, authorized a belief that the immediate steps would be taken by the B. Govt. for redressing a wrong; which the more it was investigated, appeared the more clearly to require, what had not been provided for in the special Mission. It is found that no steps have been taken for the purpose. on the contrary it will be seen in the documents laid before you, that the inadmissible preliminary which obstructed the adjustment, is still adhered to; and, moreover, that it is now brought into connexion with the distinct and correlative case of the orders in Council. The instruction which had been given to our Minister at London, with a view to facilitate if necessary, the reparation desired by the U.S. are included in the documents communicated.
                  The instructions given to our Ministers with respect to the different belligerents were necessarily modified with a reference to their different circumstances and to The condition annexed by law to the Exec. power of suspension which was to be executed only under a degree of security to our Commerce as this degree of security would not have resulted from a repeal of these Edicts, Instead of a pledge for a suspension of the Embargo as to her, in case of such a repeal it was presumed that a sufficient inducement might be found in other considerations, and particularly, in the change produced by a compliance with our just demands by one belligerent, and a refusal by the other in the relations between this other & the U.S.
                  1. manner for way: this word following so nearly
                  (2) substitute “it will rest with the Congress to decide on the course best adapted to such a state of things; and bringing as they do from every part of the Union, the sentiments of our Constituents, my confidence is the Stronger, that they will, in forming this decision, weigh and compare with an unerring regard to the essential rights & interests of the Nation, the painful alternatives out of which a choice is to be made.
                  (3) it is worthy of consideration that a portion of the industry & capital spared from those pursuits, has been converted to internal manufactures & improvements. The extent of this conversion is far beyond expectation; and little doubt remains that the establishts formed & forming, will, under the auspices of cheap materials & subsistence, &, the freedom of labor from taxation with us, and the protection given by our commercial Laws [whenever] [permanent] and that with the aid of household fabrics, which needed a trial only to prove the durable advantage of extending them, the mass of our future wants from foreign sources will be materially diminished, and the nation consequently liberated in an equal degree from that species of dependence, as well as from the dangers & expence incident to the Elements traversed in pursuit of foreign supplies.
                  (4) or shall the revenue [be 
                     reduced], or shall it not rather be appropriated &c &c
               